Citation Nr: 1743281	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-12 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine disability (back disability) prior to May 6, 2014, and in excess of 40 percent thereafter.  

2.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.  

3.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.  

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marines from October 1986 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which increased his disability rating for lumbar spine disability to 20 percent.

In a May 2009 rating decision, the RO continued the Veteran's 20 percent disabling rating for his lumbar spine disability.  However, the rating decision noted that the Veteran had radiculopathy at a noncompensable level but did not grant a separate rating.  

The Board remanded the claim in March 2014 for an updated examination.  

In September 2014, the RO granted two separate ratings at 10 percent for right lower extremity radiculopathy and left lower extremity radiculopathy.  The RO did not address these ratings in the September 2014 Supplement Statement of the Case.  

In June 2016, the Board denied entitlement to a rating in excess of 20 percent prior to May 6, 2014, and in excess of 40 percent thereafter.  The Veteran appealed the June 2016 Board decision to the United States Court of Veterans Claims (Court).  In April 2017, pursuant to a March 2017 Joint Motion for Remand, the Court remanded the Veteran's claim because the Board did not provide adequate reasoning for not considering staged ratings prior to May 6, 2014.  In addition, the Board erred in finding the duty to notify had been satisfied for bilateral lower extremity radiculopathy, or alternatively erred by not adjudicating the inextricably intertwined claims for an increased rating for bilateral lower extremity radiculopathy. 

The Board notes further that potential entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all increased rating requests. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The May 2014 VA examination raised the issue of a TDIU, as his back disability impacts his ability to work.  Consequently, the Board infers a TDIU request, and such issue has been added to the current appeal.

The claim has since returned for further appellate consideration.

Below, the Board assigns a higher rating of 40 percent for the Veteran's back disability prior to May 6, 2014.  The issues of entitlement to a rating higher than 40 percent from May 6, 2014 for his back disability, entitlement to ratings in excess of 10 percent for bilateral lower extremity radiculopathy, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to May 6, 2014, the Veteran's back disability manifested with limitation of motion, fatigue, consistent pain, and forward flexion approximating 30 degrees.


CONCLUSION OF LAW

Prior to May 6, 2014, the criteria for a 40 percent rating, but no higher, for a back disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242-37 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Lumbar Spine Disability

Prior to May 6, 2014, the Veteran's back disability is rated at 20 percent under DC 5242-37.  He appealed for a higher rating.  

In addition, the RO assigned three temporary total ratings of 100 percent when the Veteran had surgeries, from January 16, 2009, through March 31, 2009, from February 26, 2010, through April 30, 2010, and September 28, 2011, through December 31, 2011.  The time periods of the three temporary ratings will not be considered.  

Under the General Rating Formula, a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned due to unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237.

Normal range of motion for the thoracolumbar spine is flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and rotation from 0 to 30 degrees.  The combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V (2016).

With respect to range of motion, a February 2007 VA examination tested his range of motion three times.  In the first test, the Veteran's flexion was to 10 degrees, extension to 20 degrees, right lateral flexion to 18 degrees, left lateral flexion to 16 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  In the second test, his flexion was to 36 degrees, extension to 22 degrees, right lateral flexion to 14 degrees, left lateral flexion to 20 degrees, right rotation to 30 degrees, left rotation to 30 degrees.  In the third test, his flexion was to 40 degrees, extension to 22 degrees, right lateral flexion to 18 degrees, left lateral flexion to 14 degrees, right rotation to 30 degrees, left rotation to 30 degrees.  In May 2009, a VA examination measured forward flexion to 40 degrees with pain, extension to 5 degrees with pain, bilateral flexion to 10 degrees with pain, and bilateral rotation to 10 degrees with pain.  

In addition to the above, during his February 2007 VA examination, the Veteran reported that he could only stand or walk for 30 to 60 minutes before he had to sit down because of his low back pain.  In May 2009, he stated that he worked in inventory at Home Depot and he noted that working on his feet was difficult.  The Veteran also stated that he had fatigue when he was on his feet and that he had to put forth a lot of effort to do his work.  The examiner found that he could not stand on his heels and toes.  The Veteran reported light daily activities and minimal driving.  

Based on these findings of limitation of motion and the Veteran's reported functional loss, the Board finds that prior to May 6, 2014, a 40 rating is appropriate.  The range of motion testing in February 2007 showed forward flexion below 30 degrees, which is required for a 40 percent rating.  In addition, although the Veteran's forward flexion was 40 degrees during the third test in February 2007 and  at the examination in May 2009, his limited motion, fatigue, and consistent pain represented functional loss that closely approximates forward flexion limited to 30 degrees.  He did not have unfavorable ankylosis, which is required for the next higher rating.  

Accordingly, prior to May 6, 2014, a 40 rating, but no higher, is approximated.


ORDER

A rating of 40 percent, but no higher, for a low back disability prior to May 6, 2014, is granted.


REMAND

The issues of entitlement to a rating higher than 40 percent from May 6, 2014 for his back disability, entitlement to a rating in excess of 10 percent for bilateral lower extremity radiculopathy, and entitlement to a TDIU require additional development prior to further disposition.  

In regards to the bilateral lower extremity radiculopathy, the RO granted two separate ratings at 10 percent for right lower extremity radiculopathy and left lower extremity radiculopathy in the September 2014 rating decision.  However, the RO did not address these ratings in the September 2014 Supplemental Statement of the Case.  Therefore, this matter will be remanded for that purpose.  Manlincon v. West, 12 Vet. App. 238 (1999).

Since his last examination in May 2014 for his back disability,  new requirements mandate additional findings.  According to Correia v. McDonald, 28 Vet. App 158 (2016), VA joint examinations must include range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint.  Therefore, the Board finds that a new VA examination is required to provide these findings.   

Finally, the Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim or provided VA Form 21-8940.  Therefore, he should be provided with such notice on remand.  Additionally, the Veteran's claim for a TDIU is inextricably intertwined with the claims of increased rating for a lumbar spine disability since May 6, 2014, right lower extremity radiculopathy, and left lower extremity radiculopathy.  The grants of increased ratings for these disabilities would potentially affect the issue of whether the Veteran was unemployable due to his service-connected disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all outstanding VA records are associated with the claims file, specifically to include records since April 2014.  

2.  Send the Veteran a notice advising him of his rights to appeal his initial grant of secondary service connection for bilateral lower extremity radiculopathy.  

3.  Send the Veteran a VCAA notice letter informing him of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on his behalf.  Request that the Veteran fill out an application for entitlement to TDIU (VA Form 21-8940) to help ensure that VA has all pertinent information regarding his educational background and employment history.  

4.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the current severity of his back disability.  

The examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, and indicate whether there is objective evidence of pain on motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional limitation of motion.  

The examiner must include the Veteran's reports of limitation of motion during flare-ups, including the frequency, severity, and duration, and to what extent he experiences additional functional loss during such flare-ups.  The examiner should opine as to whether these reports are consistent with the disability found on examination.

If any aspect of the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Schedule the Veteran for an appropriate examination for a report on the current severity of his bilateral lower extremity radiculopathy disability.  

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  

The VA examiner is asked to review the record prior to the examination, and to conduct a complete examination, including all diagnostic tests.  

The examiner is asked to: 

A.  Describe all signs and symptoms associated with the radiculopathy in both lower extremities.  

B.  Characterize the radiculopathy as mild, moderate, moderately severe, or severe with marked muscular atrophy, or indicate whether there is complete paralysis.  

In doing so, please reconcile the opinion with all evidence of record, including the Veteran's statements.  In particular, attention is called to the following:

*May 2007 treatment record diagnosing left lower extremity radiculopathy.

*May 2009 VA examination report noting numbness in his right thigh.  

*August 2010 treatment record indicating increasing lower extremity radiculopathy.

*October 2013 treatment record diagnosing right lower extremity radiculopathy. 

*May 2014 VA Examination report noting mild bilateral radiculopathy with the sciatic nerve.  

6.  Following the completion of the above directives, review the claims file to ensure compliance with this remand. 

7.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


